              Case 1:20-cv-03782 Document 1 Filed 12/22/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

                                                    :
Elizabeth McMullen,
                                                    :
                                                    :
                        Plaintiff,
                                                    :
       v.
                                                    : Civil Action No.: ______
                                                    :
SRA Associates, Inc.,
                                                    :
                                                    :
                        Defendant.
                                                    :
                                                    :

                                           COMPLAINT

       For this Complaint, Plaintiff, Elizabeth McMullen, by undersigned counsel, states as

follows:

                                          JURISDICTION

       1.      This action arises out of Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., a consumer protection statute prohibiting

debt collectors from engaging in harassing, abusive, deceptive and unfair collection practices.

       2.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

       3.      Jurisdiction over Plaintiff’s claims sounding in violations of the District of

Columbia Consumer Protection Act (“DCCPA”), D.C. Code § 28-3814 arises under 28 U.S.C.

§ 1367(a).

       4.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b) in that the Defendant

transacts business in the District and a substantial portion of the acts giving rise to this action

occurred in the District.
              Case 1:20-cv-03782 Document 1 Filed 12/22/20 Page 2 of 5




                                              PARTIES

       5.        The Plaintiff, Elizabeth McMullen (“Plaintiff”), is an adult individual residing in

Washington, District of Columbia, and is a “consumer” as the term is defined by 15 U.S.C.

§ 1692a(3).

       6.        The Defendant, SRA Associates, Inc. (“SRA”), is a business entity with an

address of 401 Minnetonka Road, Somerdale, New Jersey 08083. As its principal business,

regularly collects or attempts to collect debts owed, or due, or due or asserted to be due another.

As such, is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6) and D.C. Code §

28-3814(a)(3).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

       7.        The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       8.        The Debt was incurred by the Plaintiff for personal reasons and meets the

definition of a “debt” under 15 U.S.C. § 1692a(5).

       9.        The Debt was a consumer credit sale or a direct installment loan as those terms

are used by DCCPA § 28-3814(a) and defined by § 28-3802.

       10.       Subsequently, the Debt went into arrears.

       11.       Thereafter, the Debt was purchased, assigned or transferred to SRA for collection,

or SRA was employed by the Creditor to collect the Debt.

       12.       The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).




                                                   2
             Case 1:20-cv-03782 Document 1 Filed 12/22/20 Page 3 of 5




B. SRA Engages in Harassing Debt Collection Tactics

       13.     On or about December 7, 2020, SRA contacted Plaintiff in an attempt to collect

the Debt.

       14.     SRA asked to speak with Elizabeth McMullen and Plaintiff confirmed she was

Elizabeth McMullen.

       15.     SRA then proceeded to ask Plaintiff for her address.

       16.     Plaintiff asked SRA if it was a debt collector.

       17.     SRA refused to state if was a debt collector until Plaintiff provided her address.

       18.     Plaintiff advised SRA that she did not feel comfortable providing her address to

an unknown caller.

       19.     SRA failed to inform Plaintiff that the call was an attempt to collect a debt and

that any information provided would be used for that purpose.

C. Plaintiff Suffered Actual Damages

       20.     Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       21.     As a direct consequence of the Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

       22.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.




                                                 3
             Case 1:20-cv-03782 Document 1 Filed 12/22/20 Page 4 of 5




       23.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       25.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       26.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

       27.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       28.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       29.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that judgment be awarded in the

Plaintiff’s favor and against the Defendant as follows:

              1.    Against the named Defendant, jointly and severally, awarding the Plaintiff

                    actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

              2.    Against each of the named Defendant, awarding the Plaintiff statutory damages

                    of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

              3.    Against the named Defendant, jointly and severally, awarding the Plaintiff

                    recovery of the Plaintiff’s cost of litigation and reasonable attorney’s fees

                    pursuant to 15 U.S.C. § 1692k(a)(3); and


                                                  4
           Case 1:20-cv-03782 Document 1 Filed 12/22/20 Page 5 of 5




            4.   Granting Plaintiff such other and further relief as may be just and proper.

                  TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: December 22, 2020
                                             Respectfully submitted,

                                       By:     /s/ Jody Burton____________
                                             Jody B. Burton, Esq.
                                             Lemberg Law, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorneys for Plaintiffs




                                                5
